DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 11-15.

Claims 11-15 were part of a restriction requirement. Claims 1-10 and 16 were elected without traverse in the response dated 13 Oct. 2020, therefore to move the application to allowance, the non-elected claims have been cancelled.

	
Allowable Subject Matter
Claims 1-10 and 16 are allowed.

the prior art of record, considered both individually and in combination, fails to teach a cleaning part installed in a gas-phase part of the reflux water drum and configured to remove a CO2 absorption agent contained in the CO2 gas by using a cleaning liquid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Hodotsuka is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 1.  Claims 2-9 and 16 depend on claim 1 and are also allowed.  Claim 10 requires all of the limitations of claim 1 and is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CABRENA HOLECEK/Examiner, Art Unit 1776